DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7, 14-16, 18-19, 22, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahara Kunio WO 2014/073427 (“Kunio”) in view of Muramoto Yosuke JP 2016007800 (“Yosuke”).
Regarding claim 1, Kunio teaches a device comprising:
FIG. 1 is a configuration diagram of a refrigerator state determination system including a
refrigerator state determination device according to a first embodiment of the present invention. 
As shown in FIG. 1, the refrigerator state determination system 1 according to this embodiment includes a refrigerator 10, a sound collecting device 20, and a refrigerator state determination device 30. The refrigerator 10 is used as a refrigeration mechanism such as a cryopump. The sound collector 20 collects the operation sound of the refrigerator 10 and inputs an acoustic signal of the collected operation sound to the refrigerator state determination device 30. The refrigerator state determination device 30 determines the state of the refrigerator 10 (for example, a normal state and a worn state of members) based on the acoustic signal input from the sound collecting device 20. [Page 2]

a memory; and
one or more processor configured to:
First, an example of the hardware configuration of the refrigerator state determination device 30 will be described. The refrigerator state determination device 30 includes a CPU that executes an operating system, an application program, and the like, a main storage unit that includes a ROM and a RAM, an auxiliary storage unit that includes a hard disk memory, and a communication control that performs data communication. [Page 10]

store in the memory a first operation sound generated by a refrigerator;
store in the memory a reference sound [teacher data] as a result of the first operation;
FIG. 13 shows specific frequencies for each state according to the degree of refrigerant leakage(leakage) caused by wear of the seal ring 16 of the refrigerator 10 (normal (no leakage), small leakage, medium leakage, large leakage). Average measurement data for one refrigeration cycle in (frequency A, frequency B, frequency C) is shown. Here, the specific frequency is a frequency suitable for determining the degree of refrigerant leakage (leakage) caused by wear of the seal ring 16 (that is, a frequency at which a difference in acoustic characteristics easily occurs between the states). As an example of a predetermined frequency. In any measurement data, the horizontal axis indicates time, and the vertical axis indicates signal intensity. The teacher data holding unit 33 holds, for example, twelve pieces of measurement data shown in FIG. 13 as teacher data for determining a state related to refrigerant leakage (leakage) caused by wear of the seal ring 16 of the refrigerator 10. Can do. [Page 13-14]

The refrigerator state determination device 30 includes a teacher data holding unit 33 that holds teacher data that is associated with each predetermined state of the refrigerator 10 and that corresponds to the acoustic feature data. Then, the state determination unit 34 compares the acoustic feature data extracted by the acoustic feature data extraction unit 32 with the teacher data corresponding to the acoustic feature data held by the teacher data holding unit 33, whereby the refrigerator 10 Can be determined. Thereby, the refrigerator state determination apparatus 30 can determine the state of the refrigerator easily and more accurately. [Page 16]

set a reference sound range based on the set reference sound;
The state determination unit 44 may obtain a numerical value indicating the first state by a method other than the above (for example, calculation based on the degree of approximation with teacher data). [Page 18-19]

store in the memory a second operation sound generated by the refrigerator after store the set  the reference sound range;
First, the sound collecting device 20 collects the operation sound of the refrigerator 10 that is an analog signal, and converts the collected operation sound into a digital signal, thereby obtaining an acoustic signal as a digital signal (step S1).

compare the second operation sound with the reference sound with the reference sound range; and
The determination by the state determination unit 34 will be specifically described with reference to FIG. The state determination unit 34 compares, for example, the acoustic feature data for the frequency A with each of the four teacher data (teacher data associated with each state corresponding to the frequency A) shown in the uppermost stage of FIG. Here, the state determination unit 34 can compare the acoustic feature data with the teacher data by using, for example, a conventional clustering analysis method using a K-means method, an EM algorithm, a Mahalanobis distance, or the like. [Page 14]

The determination unit 34 can compare the acoustic feature data and the teacher data only for the time range of the pulse portion. On the other hand, when it is known in advance that the shape of the non-pulse part (for example, the number of amplitudes of the signal strength, the average value of the signal strength, etc.) is likely to be different between the states of the refrigerator 10. The state determination unit 34 can compare the acoustic feature data and the teacher data only for the time range of the non-pulse part. Thereby, the state determination part 34 can determine the state of the refrigerator 10 more accurately paying attention to the part which a difference tends to produce between states. It should be noted that the teacher data holding unit 33 holds in advance whether, for example, the difference in acoustic feature data between the respective states of the refrigerator 10 is likely to occur in the pulse part or the non-pulse part for a specific frequency. It can be estimated by referring to the data. [Page 15]

determine a state of the refrigerator based on a result of the compare the second operation sound with the reference sound range.
The state determination unit 34 improves the determination accuracy by performing the above determination for each of a plurality of frequencies (in the above example, not only the frequency A but also three frequencies including the frequency B and the frequency C). Can be made. For example, the state determination unit 34 determines the state of the refrigerator 10 by comparing the acoustic feature data and the teacher data for each frequency, and determines  that the state determined most is the state of the refrigerator 10. be able to. For example, in the above example, when the determination results for the frequency A, the frequency B, and the frequency C are “small leak”, “normal”, and “normal”, the state determination unit 34 determines most. It is determined that “normal” is the state of the refrigerator 10. [Page 14]

Subsequently, the state determination unit 34 acquires the acoustic feature data from the acoustic feature data extraction unit 32, and determines the state of the refrigerator 10 based on the acoustic feature data (step S4, state determination step). The state determination unit 34 determines the state of the refrigerator 10 by comparing the acoustic feature data with the teacher data held in advance by the teacher data holding unit 33 using, for example, a conventional clustering analysis method. The result is output to the determination result output unit 35. Finally, the determination result output unit 35 acquires the state determination result from the state determination unit 34, and outputs the state determination result to an output unit configured by, for example, a liquid crystal monitor provided in the refrigerator state determination device 30 (step) S5, determination result output step). [Page 14-15]

Kunio does not teach store in the memory a first operation sound generated by a refrigerator, compare the first operation sound with a preset normal sound of the refrigerator, and set a reference sound a s a result of the compare.
Yosuke teaches another device [Fig. 1 and 2] comprising one or more processor configured to store in the memory a second operation sound generated by the device after the set the reference sound range; compare the second operation sound with the reference sound range; and determine a state of the device based on a result of the compare the second operation sound with the reference sound range.
[0018] In order to detect an abnormality from the sound collected by the sound collecting device, a program for realizing an abnormality detection system for detecting the abnormality is stored in the HDD 23. This program is read from the HDD 23 by the CPU 20 and executed to realize the respective functional units constituting the abnormality detection system.

[0019]FIG. 3 is a functional block diagram of a conventional abnormality detection system. The abnormality detection system 31 includes a sound collection data storage unit 32, a sound collection data analysis unit 33, a learning data storage unit 34, an abnormality detection unit 35, and a sound collection unit 36, and is connected to the operation unit 37, the network 38, and the other apparatus 39. The sound collection unit 36 includes a plurality of microphones 40 to 42 and an amplifier 43. The number of the microphones 40 to 42 may be one or 2 or 4 or more. Further, the amplifier 43 can be provided as needed.

[0022]The collection data analysis unit 33 outputs the feature data to the abnormality detection unit 35. The learning data storage unit 34 stores the feature mount data of the operation sound that is prepared in advance and is normally operated in which no abnormality has occurred in the MFP 10. For this reason, the abnormality detection unit 35 compares the feature amount data input from the sound collection data analysis unit 33 with the feature amount data stored in the learning data storage unit 34, determines whether or not there is an abnormality, and detects an abnormality. Further, the abnormality detection unit 35 transmits the determination result to the operation unit 37 and displays the result, and notifies the device connected to the network 38 and the other device 39 connected to the MFP via a cable. The user can view the displayed result and know that an abnormality has not occurred or that an abnormality has occurred.

Specifically, Yosuke teaches store in the memory a first operation sound generated by a device; compare the first operation sound with a preset normal sound of the device ; set a reference sound as a result of the compare; set a reference sound range based on the set reference sound.
[0023] In the conventional abnormality detection system 31, only the feature amount data of the operation sound in the normal operation that is prepared in advance is stored in the learning data storage unit 34, and it is not possible to add the data to the learning data storage unit 34 and update the stored data. In the MFP 10, operating sound is also changed with time by use of the MFP 1, and an operation sound to be collected is changed depending on an environment to be installed. In the conventional abnormality detection system 31, since it is impossible to cope with such change, it is frequently detected that an abnormality is detected, and as a result, the detection accuracy is lowered.

[0024] Therefore, in the present embodiment, a function unit for improving detection accuracy is added to the configuration of the conventional abnormality detection system 31. FIG. 4 is a functional block diagram of the abnormality detection system of this embodiment. As in the conventional case, the abnormality detection system 50 of the present embodiment includes a sound collecting unit 55 including microphones 51 to 53 as sound collecting means, an amplifier 54, a sound collecting data storing unit 56, a sound collecting data analyzing unit 57, a learning data storing unit 58, and an abnormality detecting unit 59. In addition, the abnormality detection system 50 includes a user I / F unit 60 as an input unit and a data update control unit 61 as an update unit. Note that the collection data analysis unit 57 functions as an analysis unit, the learning data storage unit 58 functions as a storage unit, and the abnormality detection unit 59 functions as a detection unit.

[0027] Since both the normal sound data and the abnormal sound data are stored in the learning data storage unit 58, it is possible to determine which data should be updated according to an 
instruction from the user. After one mode has ended, it is also possible to indicate the other mode 
and to update both data. Thus, it is possible to significantly improve the accuracy of the 
abnormality detection by updating both data, but it is possible to sufficiently improve the 
accuracy of the abnormality detection in comparison with the conventional case only by updating either one of the data.

[0029]As shown in FIG. 5, the mode may include 3 modes. Specifically, the normal sound learning data updating mode and the 2 abnormal sound learning data updating mode are used. The normal sound learning data update mode is a mode in which an operation sound when normally operating is collected, the collected sound is analyzed, and feature quantity data is generated and updated.

[0033]The MFP 10 operates the MFP 10 based on the operation mode control data output from the update operation mode control unit 62. Then, the sound collection unit 55 collects the operation sound. The sound collection unit 55 stores the collected sound in the sound collection data storage unit 56. The sound collection data analysis unit 57 extracts the data stored in the sound collection data storage unit 56, analyzes the data, and generates characteristic data representing the characteristics of the sound from the analysis result. Then, the collected data analysis unit 57 transfers the generated feature data to the data update control unit 61.

[0037] The comparison result determination unit 65 determines whether or not the amount of change calculated in all dimensions is equal to or less than a predetermined threshold value. If it is determined that the threshold value is less than or equal to the threshold value, the comparison result determination unit 65 determines that there is a change with time, and if it is outside the range, it determines that some abnormality has occurred. A threshold value used for this determination may be determined by determining an appropriate value, for example, by performing a test in advance. Note that the threshold value can be arbitrarily set by the user. When it is determined that the change occurs due to change with time, the comparison result determination unit 65 determines that the normal sound data stored in the learning data storage unit 58 is updated. When it is determined that some abnormality has occurred, the comparison result determination unit 65 determines that the normal sound data stored in the learning data storage unit 58 is not updated.

[0038] When the data update control unit 61 determines that the data is to be updated, the data 
update control unit 65 overwrites the normal sound data stored in the learning data storage unit 58 with the feature amount data extracted from the update data storage unit 63 and updates the data.  This is because it is possible to detect an abnormality in data that takes into account a change with time by storing the current feature amount data after the time change has occurred, so that it is possible to improve the detection accuracy. On the other hand, when the data update control unit 61 determines that the comparison result determination unit 65 is not updated, the data update control unit 23 does not update the normal sound data stored in the learning data storage unit 58.  This is because the feature amount data obtained at this time is not the feature amount data obtained during normal operation.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Kunio with the store in the memory a first operation sound generated by a device, compare the first operation sound with a preset normal sound of the device, and set a reference sound as a result of the compare of Yosuke.  The motivation for doing so would have been to further improve the accuracy of the abnormality detection as suggested by Yosuke in Para. 0027 since the operating sound may change with time and/or the environment where the device is to be installed.
Regarding claim 2, Kunio teaches the one or more processors are further configured to remove noise from the first operation sound or the second operation sound [Page 12 - By performing such processing, noise (a jagged shape in which the waveform indicated by the acoustic feature data changes finely) can be removed from the acoustic feature data].
Regarding claim 3, Kunio teaches the one or more processors are further configured to: extract a frequency characteristic of the first operation sound or the second operation sound; and remove the noise from the first operation sound or the second operation sound based on the extracted frequency characteristic [Page 12 - By performing such processing, noise (a jagged shape in which the waveform indicated by the acoustic feature data changes finely) can be removed from the acoustic feature data, and outline line showing the essential features of the acoustic feature data can be obtained].
Regarding claim 5, Kunio in view of Yosuke teaches the first operation sound of the refrigerator is a sound collected for a predetermined period of time after the refrigerator is installed first time or re-installed at a place [Para. 0023 of Yosuke - operating sound is also changed with time by use of the MFP 1, and an operation sound to be collected is changed depending on an environment to be installed; see further Para. 0024].
Regarding claim 6, Kunio in view of Yosuke teaches the first operation sound of the refrigerator is at least one of: a trembling sound generated from a machine room in the refrigerator; a sound generated by a compressor mounted in the refrigerator; a sound of a refrigerant flowing through a pipe mounted in the refrigerator; or a sound generated by a fan mounted in the refrigerator [see page 3 of Kunio - when such refrigerant leakage and member wear (deterioration) occur, an abnormal sound at a specific frequency of an acoustic signal, that is, an acoustic feature different from a normal operation sound of the refrigerator 10 is generated].
Regarding claim 7, Kunio does not teach one or more processors are further configured to set the frequency characteristic differently according to a distance from the refrigerator.  However, this feature is deemed to be inherent in the device of Kunio because frequency characteristic such as amplitude decreases with distance from its source.  Thus, the system of Kunio would be unable to accurately determine the state of the refrigerator if all sounds characteristic are consider to be the same regardless of distance. 
Regarding claim 14, Kunio teaches a refrigerator [10 of Fig. 1] comprising:
a main body including a fridge compartment and a freezer compartment; and an intelligent inspection device [30] mounted on the main body and comprising a memory and one or more processor.
Kunio in view of Yosuke teaches one or more processors configured to: 
store in the memory a first operation sound generated by a refrigerator; compare the first operation sound with a preset normal sound of the refrigerator; set a reference sound as a result of the compare; set a reference sound range based on the set reference sound; store in the memory a second operation sound generated by the refrigerator after the set the reference sound range; compare the second operation sound with the reference sound range; and determine a state of the refrigerator based on a result of the compare the second operation sound with the reference sound range [see discussion in claim 1].
Regarding claims 15-16, see claims 2-3.
Regarding claims 18-19, see claims 5-6.
Regarding claim 27, Kunio teaches the second operation sound is collected to be stored when a note-on function of the refrigerator is turned on [Page 10 - The acoustic signal acquisition unit 31 is an acoustic signal acquisition unit that acquires an acoustic signal that is time-series data of the magnitude of the operation sound signal of the refrigerator 10].
Regarding claim 22, Kunio teaches determine that the refrigerator is in a failure state when the second operation sound is out of the reference sound range; and execute a failure inspection program to display information regarding the determined failure state [see page 9, 15 - The determination result output part 35 outputs a state determination result to the output part comprised, for example with the liquid crystal monitor with which the refrigerator state determination apparatus 30 is provided].

Claim(s) 4, 8-10, 17, 20-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunio/Yosuke as applied to claims 1-2 or 14-15 or 14, 18, 22 above, and further in view of US Pub. No. 2002/0095269 to Natalini et al. (“Natalini”).
Regarding claim 4, Kunio/Yosuke teaches the abnormality detection unit 35 transmits the determination result to the operation unit 37 and displays the result, and notifies the device connected to the network 38 and the other device 39 connected to the MFP via a cable.  The user can view the displayed result and know that an abnormality has not occurred or that an abnormality has occurred [Para. 0022 of Yosuke].  Kunio/Yosuke does not teach a communication unit configured to communicate with a designated server through a network; transmit the determined state of the refrigerator to the server; and feed back corresponding determination from the server.
Natalini teaches an appliance monitoring system for use with household appliances includes subsystems for continuously monitoring the operations of one or more appliances and a gateway through which the subsystems communicate with a remote center that oversees the servicing of the appliances.
[0023] Referring now to FIG. 1, an appliance monitoring system includes a network 10 of one or more household appliances, for example, a refrigerator 14, an oven 16, a washing machine 18, a dishwasher 20, and a freezer 22 that communicate over a communications path 40. Each appliance is associated with a monitoring subsystem 30 that monitors and analyses the operations of the appliance. The monitoring subsystem 30 forwards monitored information, and the results of its analysis in the form of alarm or warning messages over the communications path 40 and through a network gateway 42 to a remote center 50 that is also part of the system.

[0027] In the example, the refrigerator 14, oven 16 and washing machine 18 are intelligent appliances that include built-in monitoring subsystems 32. Throughout the appliance operating cycles the built-in subsystems continuously monitor the user-selected settings of the associated appliances, the states of various components and the readings of various sensors. Each subsystem retains the monitored information, or functional data, for at least the last operating cycle in a memory section 35. The subsystem also combines certain or all of the functional data for a series of operating cycles into historical data, and aggregates the historical data into statistical data that relates to all of the cycles performed by the appliance. An example of an intelligent appliance is the washing machine described in published European Application EP 0725 181 A1, which is incorporated herein by reference.

Specifically, Natalini teaches a communication unit configured to communicate with a designated server through a network; transmit the determined state of the refrigerator to the server; and feedback corresponding determination from the server.
[0028] A processor 33 in the monitoring subsystem 32 analyzes certain of the functional, historical and statistical data during each operating cycle, to determine if the associated appliance is in need of immediate attention and/or emergency or non-emergency service. If the result of the analysis is that the appliance requires attention or service, the monitoring subsystem sends the data and the results of the analysis in the form of either the alarm message or the warning message over the network 10 via a network interface 37. Otherwise, the subsystem periodically sends the data over the network to the remote center, which performs a more detailed analysis of the operations of the appliances based on the data from the associated appliance and the data from all of the appliances.

[0037] In the example of the refrigerator, the subsystem 32 analyses the information associated with the most recent duty cycle of the compressor 202 taking into account monitored conditions, such as internal and ambient temperatures, current draw, and the length of time the door remained open. If the analysis reveals that certain parameters differ beyond predetermined limits from their expected values or the values in past cycles, the subsystem may determine that the operations represent, for example, an imminent failure of the compressor (step 306). The subsystem then checks if it has already reported the condition to the remote center by checking the state of an associated flag 228 in the memory 35 (step 308). If the condition has not been reported, the subsystem sends the monitored information and an alarm message that identifies the fault to the remote center 50 through the network interface 37 (step 310). The subsystem then sets the appropriate flag 228, to indicate that the message has been sent (step 312). If the message has already been sent, the subsystem does not send a duplicate.

[0059] The remote center also analyses the data from this appliance in conjunction with the data from the other appliances in the household and other appliances of the same type that report to the remote center, to determine if other service is required for this appliance or any other appliance in the household. The center then informs the serviceman or service center of any indicated service for the appliances, so that the serviceman can coordinate the repairs (step 718). The remote center or the serviceman may also further analyze functional, historical and/or statistical data, to determine the causes of the various fault conditions and/or what parts require replacement.

[0060] If the user does not have a contract that provides for the arranging of service, the remote center instead informs the user of the need for the emergency service and recommends that the user contact one or more servicemen or the service center (step 714). The user is then expected to arrange for the emergency service on his or her own. 
[Read further Para. 0063-0067, 0070]

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Kunio/Yosuke with a communication unit configured to communicate with a designated server through a network; transmit the determined state of the refrigerator to the server; and feedback corresponding determination from the server of Natalini.  The motivation for doing so would has been to improve the system usability and user satisfactory by enabling a remote center to provide feedback (such as indicate service for refrigerator, coordinate repairs, parts replacement, recommends service center) based on the actual operation status of the refrigerator.  Thus reduce operation cost, improve user convenient.
Regarding claim 8, Kunio/Yosuke in view of Natalini teaches  determine that the refrigerator is in a failure state when the second operation sound is out of the reference sound range [see discussion in claim 1]; and transmit information regarding the determined failure state to the server via the communication unit and feedback corresponding determination [see discussion in claim 4]. 
Regarding claim 9, Kunio/Yosuke teaches determine that the refrigerator is in a failure state when the second operation sound is out of the reference sound range; and execute a failure inspection program to display information regarding the determined failure state [see page 9, 15 - The determination result output part 35 outputs a state determination result to the output part comprised, for example with the liquid crystal monitor with which the refrigerator state determination apparatus 30 is provided; also see Para. 0022 of Yosuke -  the abnormality detection unit 35 transmits the determination result to the operation unit 37 and displays the result, and notifies the device connected to the network 38 and the other device 39 connected to the MFP via a cable.].
Regarding claim 10, Natalini teaches transmit the information regarding the failure state to the server via the communication unit; and feedback the corresponding determination from the server when no result is retrieved from the failure inspection program [The adaptor may not, however, be able to determine the causes of the malfunctions. The adaptor also produces historical and statistical data, in the form of various data points from plots of associated energy consumption variables versus time, and sends the data to the remote center for further analysis (see Para. 0050, 0066)].
Regarding claim 17, see discussion in claim 4.
Regarding claims 20-21, see discussion in claims 7-8.
Regarding claim 23, see claim 10.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunio/Yosuke as applied to claims 1 or 14 above.
Regarding claim 11, Kunio/Yosuke teaches transmission of information regarding the determined state of the refrigerator and transmit the information regarding the determined state of the refrigerator to the network based on the schedule [Para. 0022 of Yosuke - the abnormality detection unit 35 transmits the determination result to the operation unit 37 and displays the result, and notifies the device connected to the network 38 and the other device 39 connected to the MFP via a cable]. 
Kunio/Yosuke does not teach receive, from a network, downlink control information (DCI) to be used for scheduling transmission.  However, examiner takes official notice that such feature is old and well known in the art of electronic communication is used to carry uplink grant, downlink scheduling.   Before the effective filing data of the claimed invention, one of ordinary skill in the art would motivated to implement a DCI to provide high data rates, low latency, high mobility, flexible bandwidth deployment.  
Regarding claim 24, see claim 11.

Allowable Subject Matter
Claims 12-13, 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 12-13, 25-26 are considered allowable since, when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of subject matter specified in the dependent claim(s).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2014/0101058 to Castel et al. teach s server providing one or more utilities to determine the current status of the consumer resource using the collected data and maintenance information, determine one or more relevant maintenance profiles for the consumer resources using the identifier for the consumer resource; compare the current status to the one or more relevant maintenance profiles, and based on the one or more relevant maintenance profiles trigger one or more maintenance action and/or product or service requirements related processes, including at least one of booking of a service call, ordering of a part, remote diagnostic, remote update, generating an alert, and transmitting a notification.
US Pub. No. 2014/0070951 to Shim et al. teach an invention relates to a refrigerator and to an apparatus and method for refrigerator diagnosis. More particularly, the refrigerator converts product information and outputs a tone when a command for storing data and performing a diagnosis is inputted during operation. The refrigerator diagnosis apparatus receives the tone and diagnoses the state of or presence of defects in the refrigerator based on the data contained in the product information so as to analyze the cause of the defect and propose countermeasures to repair the refrigerator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115